Citation Nr: 0009562	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-18 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1981 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO denied service connection for a bilateral knee 
disorder and found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a bilateral shoulder disorder.  The veteran 
appealed all issues.  By rating decision of October 1998, the 
RO found clear and unmistakable error in a rating decision 
which denied service connection for a left shoulder disorder; 
service connection was granted for a left shoulder disorder, 
rated 10 percent disabling, effective August 27, 1997.  A 
statement of the case (SOC) was issued concerning the claims 
involving the right shoulder and both knees.  In a November 
1998 statement, the veteran indicated that he was satisfied 
with the decision concerning his left shoulder.  A 
substantive appeal to the Board (VA Form 9) was received from 
the veteran in November 1998 in which he indicated that he 
was appealing only the issue involving the bilateral knee 
disorder; hence, this is the only issue before the Board.


FINDING OF FACT

There is no competent medical evidence establishing that the 
veteran currently suffers from either a right or left knee 
disability.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for a bilateral knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
a bilateral knee disorder.  A well-grounded claim is one that 
is plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Id.  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well grounded 
claim of service connection for a bilateral knee disorder.  
Pre-service medical records reflect that the veteran 
sustained an injury to his left knee playing soccer.  A 
medical statement in April 1980 noted that the veteran no 
longer had any problems with his left knee and examination 
showed full and painless range of motion.  The service 
medical records reflect that the veteran was seen on one 
occasion in July 1982 for complaints related to his left knee 
with no evidence of a traumatic incident.  There are 
notations in the service medical records of an assessment of 
chondromalacia.  The veteran was not seen on any other 
occasion for knee complaints in service.

Post-service medical records are negative for complaints, 
treatment or diagnosis of any knee disability.  On VA 
examination in November 1992, the veteran did not report any 
problem or history with respect to either knee.

As noted above, the medical evidence does not establish that 
the veteran currently suffers from either a right or left 
knee disability.  In the absence of competent medical 
evidence of the claimed disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a result, the veteran's claim of entitlement to 
service connection for a bilateral knee disorder is not 
plausible.

Despite the veteran's assertions that he has a bilateral knee 
disorder, he is not competent, as a lay person without the 
appropriate medical training or expertise, to either render a 
diagnosis, or to provide a probative medical opinion as to 
the etiology of any diagnosed condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, even if the veteran's 
assertions as to experiencing knee problems in service and 
since discharge are accepted as credible for purposes of the 
well-grounded claim analysis, the claim is still not 
plausible in the absence of competent evidence showing of a 
current disability and a nexus between those disabilities and 
service.  See Epps; Savage, supra.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for a bilateral 
knee disability, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is plausible.  
Therefore, the veteran's claim is not well grounded and VA is 
under no duty to assist the veteran in the development of the 
facts pertinent to that claim, Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), including having the veteran undergo a 
medical examination.  See Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The Board notes that the RO has denied the claim for service 
connection for a bilateral knee disorder as not well 
grounded; hence, there is no prejudice to the Board doing 
likewise.  Furthermore, inasmuch as the RO provided the 
veteran with the legal requirement of submitting a well-
grounded claim in the June 1998 rating decision and the 
October 1998 statement of the case, and has clearly explained 
the basis for the denial of the claim, the Board also finds 
that the duty to inform him of the evidence needed to support 
his claim has been met.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral knee disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

